Citation Nr: 1733379	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  07-06 644A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for neurological disability associated with the low back disability, to include radiculopathy.

2.  Entitlement to a rating in excess of 30 percent for bilateral pes cavus.

3.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain with degenerative arthritis.

4.  Entitlement to a rating in excess of 30 percent for chronic left tennis elbow with recurrent adhesions, status post ulnar nerve transposition.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Reno, Nevada, currently has jurisdiction of the file.

In December 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In December 2015, the Board, in pertinent part, remanded the above issues, as well as the issues of entitlement to service connection for a low back disability and erectile dysfunction.

An April 2016 rating decision granted service connection for degenerative disc and joint disease of the lumbar spine as well as for erectile dysfunction.  Accordingly, the issues of entitlement to service connection for a low back disability and erectile dysfunction are no longer before the Board.  The April 2016 rating decision also granted entitlement to a TDIU beginning January 1, 2008.  Since the period on appeal extends back prior to that date, the issue of entitlement to a TDIU prior to January 1, 2008 remains on appeal.  The remaining issues are once again before the Board.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pes Cavus and Left Knee

As to the claims involving the feet, the Veteran's bilateral pes cavus is currently evaluated under Diagnostic Code 5278 for acquired claw foot (pes cavus).  See 38 C.F.R. § 4.71a.  The Veteran's bilateral pes cavus is currently rated as 30 percent disabling with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A higher 50 percent rating is warranted where there is marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  Id.

Recently, the Court of Appeals for Veterans Claims (Court) held that the plain language of § 4.59 indicates that it is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements but may be applicable to the evaluation of musculoskeletal disabilities without range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 348 (2016); 38 C.F.R. § 4.71a.  The Court has also held that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and of any opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The most recent evaluation of the feet took place in March 2016.  There, the VA examiner indicated that there was evidence of pain with weight bearing and non-weight bearing, and with movement, but did not indicate whether there was pain in active or passive motion or describe any resulting functional impairment.  Accordingly, to comply with the requirements outlined above, the Board finds that another examination is warranted.  Southall-Norman, 28 Vet. App. at 348; Correia, 28 Vet. App. 158.

Similarly, as to the Veteran's left knee patellofemoral pain with degenerative arthritis, although an examination was provided in March 2016, that examination did not fully comply with the requirements outlined above.  As such, another examination is required.  Correia, 28 Vet. App. 158.

Left Elbow

As to the left elbow, the Veteran's chronic left tennis elbow with recurrent adhesions, status post ulnar nerve transposition is currently rated under Diagnostic Codes 5024-8516.  38 C.F.R. §§ 4.71a, 4.124a (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5024, applicable to tenosynovitis, provides that this disability should be rated based on limitation of motion of affected parts.  The schedular criteria applicable to limitation of motion of the elbow and forearm are found in Diagnostic Codes 5205 through 5213.  38 C.F.R. § 4.71a.  A note to the elbow and forearm diagnostic codes provides that "[i]n all the forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand."  Loss of use of the non-dominant hand is rated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5125 (2016).

Diagnostic Code 8516 is applicable to paralysis of the ulnar nerve.  For the minor extremity, a 20 percent rating is assigned where there is moderate incomplete paralysis of the ulnar nerve.  A 30 percent rating is assigned where there is severe incomplete paralysis of the ulnar nerve.  A 50 percent rating is assigned where there is complete paralysis of the ulnar nerve; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.
In this case, the Veteran's left elbow disability has been rated as 30 percent disabling since April 17, 2003.  In the September 2005 rating decision, which gave rise to the present appeal, the RO denied a rating in excess of 30 percent, finding that the currently assigned 30 percent rating was adequate because there was "incomplete paralysis of finger and wrist movements which is severe," and that a higher 50 percent rating was not warranted because there was not complete paralysis of the ulnar nerve nor any "griffin claw" or associated deformities.  A February 2014 statement of the case similarly explained, "You are currently evaluated based on ulnar nerve impairment, at the 'severe' level for your non-dominant hand.  The increased evaluation to 30 percent was granted by Rating Decision dated August 26, 2003.  Your left elbow disability at that time was deemed to be a neurological condition."  Hence, throughout this period, it appears that the left elbow disability has been rated on the basis of impaired finger movement only in accordance with Diagnostic Code 8516.

Significantly, however, an April 2016 supplemental statement of the case found that a 10 percent rating for painful motion of the elbow under 38 C.F.R. § 4.59 was warranted, but that since there was only moderate incomplete paralysis of the minor extremity, only a 20 percent rating was warranted under Diagnostic Code 8516.  Confusingly, the AOJ did not indicate when this apparent change occurred although it suggested it was retroactively applicable stating, "The 30 percent combined evaluation has been in effect since April 17, 2003.  Your evaluation is based upon neurological impairment of the left elbow ulnar nerve, which was assigned a 30 percent evaluation for moderate or severe incomplete paralysis of non-dominant upper extremity [emphasis added]."  Again, moderate incomplete paralysis of the minor extremity ulnar nerve would only warrant a 20 percent rating under Diagnostic Code 8516 but prior determinations have indicated that the Veteran's 30 percent evaluation was based on severe incomplete paralysis alone.  While an additional 10 percent rating under 38 C.F.R. § 4.59 would have combined with a 20 percent rating to equal a 30 percent rating, for any period where there was severe complete paralysis as well as a 10 percent rating under 38 C.F.R. § 4.59, this should have combined to a 40 percent evaluation.

The Board cannot adequately evaluate the Veteran's appeal for a higher rating without first understanding his currently assigned ratings.  In regard to the left elbow, this is unclear.  Again, tenosynovitis is rated based on limitation of motion and the schedular criteria applicable to the elbow provide that a separate rating may also be assigned for multiple impaired finger movements.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5205-5213.  On remand, and without disturbing any previous favorable findings, the AOJ should clearly identify the evaluations arising from the application of Diagnostic Codes 5024 and 5205-5213 from those arising from Diagnostic Code 8516 during the appeal period.

Neurological disability associated with the low back to include radiculopathy

As to service connection for neurological disability associated with the lower back area, pursuant to the December 2015 remand, the examiner was to provide an etiological opinion as to whether any ilio-inguinal neuralgia was caused by or aggravated by any service connected disabilities.  Following a March 2016 VA spine examination, a VA examiner stated only that there were no subjective complaints or objective examination findings "to justify" ilio-inguinal neuralgia.  Accordingly, although the AOJ subsequently granted service connection for a lumbar spine disorder, it continued denying entitlement to service connection for neurological disability of the lower back area.

Initially, the Board notes that the prior December 2015 Board decision withdrew appeals for service connection for left and right lower extremity peripheral neuropathy, based on the appellant's stated desired to do so at the December 2014 hearing, but continued his appeal for service connection for peripheral neuropathy of the lower back area.  At the December 2014 hearing, however, the Veteran not only described the claimed lower back area peripheral neuropathy as including numbness and tingling in the back but also indicated that prior testing suggested that it may involve sciatica.  Sciatic "refers to pain that radiates along the path of the sciatic nerve, which branches from your lower back through your hips and buttocks and down each leg [and] ... most commonly occurs when a herniated disk, bone spur on the spine or narrowing of the spine (spinal stenosis) compresses part of the nerve."  Sciatica, Definition, Diseases and Conditions, Mayo Clinic, http://www.mayoclinic.org/diseases-conditions/sciatica/basics/definition/con-20026478.  The March 2016 spine examiner also noted that the Veteran did have radiculopathy with symptoms appearing in both lower extremities which involved both the sciatic nerve and the femoral nerve.  Hence, notwithstanding the prior withdrawal of appeals involving lower extremity peripheral neuropathy, the Board finds that the appeal for service connection for peripheral neuropathy of the lower back area reasonably encompasses any peripheral neuropathy resulting from the service-connected lumbar spine disorder even if it involves the lower extremities.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (the scope of a claim includes not only the Veteran's lay description of the disorder, but also the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim); see also 38 C.F.R. § 4.71a, Note 1, General Rating Formula for Diseases and Injuries of the Spine (providing that any associated objective neurologic abnormalities be separately rated under an appropriate diagnostic code).  

Accordingly, since the examiner did not provide any opinion as to whether such radiculopathy was related to the service-connected lumbar spine disorder or address whether such symptomatology overlapped with his current service-connected peripheral neuropathy of the left and right foot, an addendum opinion should be obtained.

TDIU

Finally, the issue of entitlement to a TDIU for the period prior to January1, 2008 is dependent upon the outcome of the remaining appeals.  Hence, it is intertwined with those issues and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file including a copy of this remand to the examiner who prepared the March 2016 VA spine examination or, if that examiner is unavailable, to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should first identify all current diagnoses of neuropathy, or other neurological disability associated with the low back disability to include radiculopathy..  

Then, as to each current diagnosis, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it is caused or aggravated by service-connected degenerative disc and joint disease, intervertebral disc syndrome and chronic strain, lumbar spine.

Then, for any neurological disability or radiculopathy found to be related to a service-connected disability, the examiner should fully describe the extent to which such symptomatology overlaps, if at all, with the current service-connected peripheral neuropathy of the left and right foot associated with bilateral pes cavus with metatarsalgia, status post multiple osteotomies and hammertoe release and excision of sesamoid bone near the first metatarsophalangeal joint of the right with surgical scar.

A complete rationale should accompany any opinion provided.

2.  The Veteran must also be afforded VA examinations to evaluate the current severity of his pes cavus and left knee patellofemoral pain with degenerative arthritis.  The claims folders should be made available to the examiner for review in conjunction with the examinations.  Any indicated studies should be performed.
The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the feet and the knees.

The examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing for the joint in question, and, if possible, of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3.  After completion of the above, readjudicate the claims.  Regarding the left elbow disability, the AOJ should specifically clarify, without disturbing any previous favorable findings, the evaluations arising from the application of Diagnostic Codes 5024 and 5205-5213 from those arising from Diagnostic Code 8516 during the appeal period.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




